


EXECUTION COPY


        
FIRST AMENDMENT TO
UNSECURED TERM LOAN AGREEMENT


This FIRST AMENDMENT TO UNSECURED TERM LOAN AGREEMENT (this “First Amendment”)
is made and entered into as of April 20, 2015 by and among FIRST INDUSTRIAL,
L.P., a limited partnership formed under the laws of the State of Delaware
(together with its successors and assigns, the “Borrower”), FIRST INDUSTRIAL
REALTY TRUST, INC.., a corporation formed under the laws of the State of
Maryland (the “General Partner”), each of the financial institutions initially a
signatory to the Credit Agreement (as defined below) together with their
successors and assigns under Section 13.1 of the Credit Agreement (the
“Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”).


WITNESSETH:


WHEREAS, the Borrower, the General Partner, the Administrative Agent and the
Lenders are parties to that certain Unsecured Term Loan Agreement dated as of
January 29, 2014 (the “Credit Agreement”);


WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain terms and conditions of the Credit Agreement as described
herein; and


WHEREAS, the Administrative Agent and the Lenders party to this First Amendment
have agreed to so amend certain terms and conditions of the Credit Agreement,
all on the terms and conditions set forth below in this First Amendment.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:


1.
Definitions. All capitalized undefined terms used in this First Amendment shall
have the meanings ascribed thereto in the Credit Agreement, as amended hereby.



2.
Amendments to Credit Agreement. Effective as set forth in Section 3 below, the
Credit Agreement is hereby amended as follows:



a.
Section 1.1 of the Credit Agreement is hereby amended to add the following
definitions in alphabetical order:



“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.
“Sanctioned Person” is defined in Section 6.27 hereof.
    “Sanctions” means economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.
    




--------------------------------------------------------------------------------




“Specified Rate Management Transactions” means the Rate Management Transactions
occurring (i) on January 16, 2014 between the Borrower and PNC Bank, National
Association, as agreed to pursuant to a trade confirmation dated as of the same
date between the Borrower and PNC Bank, National Association, (ii) on January
16, 2014 between the Borrower and Regions Bank, as agreed to pursuant to a trade
confirmation dated as of the same date between the Borrower and Regions Bank,
(iii) on January 23, 2014 between the Borrower and PNC Bank, National
Association, as agreed to pursuant to a trade confirmation dated as of the same
date between the Borrower and PNC Bank, National Association, and (iv) on
January 23, 2014 between the Borrower and Wells Fargo Bank, National
Association, as agreed to pursuant to a trade confirmation dated as of the same
date between the Borrower and Wells Fargo Bank, National Association.
b.
The definition of “Applicable Cap Rate” now appearing in Section 1.1 of the
Credit Agreement is amended and restated in its entirety as follows:

  
“Applicable Cap Rate” means 7.0%.
c.
The definition of “Base LIBOR Rate” now appearing in Section 1.1 of the Credit
Agreement is amended and restated in its entirety as follows:

  
“Base LIBOR Rate” means, with respect to any Eurocurrency Borrowing, for any
Interest Period, the rate of interest obtained by dividing (i) the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
for a period equal to the applicable Interest Period which appears on Reuters
Screen LIBOR01 Page (or any applicable successor page) at approximately 11:00
a.m. (London time), two (2) Business Days prior to the first day of the
applicable Interest Period by (ii) a percentage equal to 1 minus the stated
maximum rate (stated as a decimal) of all reserves, if any, required to be
maintained with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”) as specified in Regulation D of the Board of
Governors of the Federal Reserve System (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
Eurocurrency Loans is determined or any applicable category of extensions of
credit or other assets which includes loans by an office of any Lender outside
of the United States of America); provided that if as so determined at any time
no Specified Rate Management Transaction shall be in effect, the Base LIBOR Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. If, for any reason, the rate referred to in the preceding
clause (i) does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page), then the rate to be used for such clause (i) shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London Interbank market to the Administrative Agent at approximately 11:00
a.m. (London time), two (2) Business Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period. Any
change in the maximum rate or reserves, described in the preceding clause (ii)
shall result in a change in the Base LIBOR Rate on the date on which such change
in such maximum rate becomes effective.
d.
The definition of “Federal Funds Effective Rate” now appearing in Section 1.1 of
the Credit Agreement is amended and restated in its entirety as follows:

  




--------------------------------------------------------------------------------




“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (Central
Time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion; provided, that, if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
e.
The definition of “Implied Capitalization Value” now appearing in Section 1.1 of
the Credit Agreement is amended to delete the reference to “$250,000,000” now
appearing therein and to substitute “$400,000,000” therefor.

  
f.
The definition of “LIBOR Market Index Rate” now appearing in Section 1.1 of the
Credit Agreement is amended and restated in its entirety as follows:

  
“LIBOR Market Index Rate” means, for any day, the Base LIBOR Rate as of that day
that would be applicable for a Eurocurrency Borrowing having a one month
Interest Period determined at approximately 10:00 a.m. (Central Time) for such
day (rather than 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period as otherwise provided in the definition of
Base LIBOR Rate), or if such day is not a Business Day, the immediately
preceding Business Day. The LIBOR Market Index Rate shall be determined on a
daily basis.
g.
The definition of “Net Proceeds” now appearing in Section 1.1 of the Credit
Agreement is deleted in its entirety.

  
h.
The definition of “Taxes” now appearing in Section 1.1 of the Credit Agreement
is amended and restated in its entirety as follows:

  
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, charges or withholdings, and any and all
liabilities with respect to the foregoing, imposed on or with respect to any
payment hereunder or under any Note but excluding Excluded Taxes and Other
Taxes.
i.
Section 4.5(iv) of the Credit Agreement is amended to insert the phrase “,
W-8BEN-E” immediately after the phrase “W-8BEN” now appearing therein.



j.
Section 4.5 of the Credit Agreement is amended to insert the following new
clause (x) at the end thereof:



(x)    For purposes of determining withholding taxes imposed under FATCA, from
and after April 20, 2015, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).




--------------------------------------------------------------------------------




k.
Section 6.27 of the Credit Agreement is amended and restated in its entirety as
follows:



6.27. Patriot Act and Other Specified Laws.
None of the Borrower or any of its Subsidiaries: (a) is (i) a Person named on
the list of Specially Designated Nationals or Blocked Persons maintained by OFAC
and available at
http://www.treasury.gov/about/organizational-structure/offices/Pages/Office-of-Foreign-Assets-Control.aspx,
or as otherwise published by OFAC from time to time, (ii) a country, a region
within a country, or an agency of the government of a country, (iii) an
organization controlled by a country, or (iv) a Person resident in a country, in
each case that is subject to or the target of a sanctions program applicable to
such country, region, agency, organization or Person and identified on any
Sanctions-related list maintained by OFAC (any such Person identified in this
clause (a) being a “Sanctioned Person”); or (b) to the knowledge of the
Borrower, except as may be disclosed by the Borrower to the Administrative Agent
from time to time, derives any of its assets or operating income from
investments in or transactions with any Sanctioned Person. The Borrower and its
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
directors, employees and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. No Loan, use of the proceeds of
any Loan, or other transactions contemplated hereby will violate Anti-Corruption
Laws or applicable Sanctions. Neither the making of the Loans nor the use of the
proceeds thereof will violate the Patriot Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The Borrower and its Subsidiaries are in compliance in all material
respects with the Patriot Act.
l.
Section 7.18 of the Credit Agreement is amended to delete the last sentence
thereof.



m.
Section 7.19 of the Credit Agreement is amended to delete the phrase “General
partner” now appearing therein and to substitute “General Partner” therefor.



n.
Section 7.20 of the Credit Agreement is amended and restated in its entirety as
follows:



7.20.    Patriot Act and Other Specified Laws; OFAC. None of the General
Partner, the Borrower, any of the other Subsidiaries of the General Partner, or,
to the knowledge of the General Partner, any other Affiliate of the General
Partner: (i) is a Sanctioned Person; or (ii) to the knowledge of the General
Partner, except as may be disclosed by the General Partner to the Administrative
Agent from time to time, derives any of its assets or operating income from
investments in or transactions with any Sanctioned Person. The Borrower and its
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
directors, employees and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. No Loan, use of the proceeds of
any Loan, or other transactions contemplated hereby will violate Anti-Corruption
Laws or applicable Sanctions. Neither the making of the Loans nor the use of the
proceeds thereof will violate the Patriot Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The Borrower and its Subsidiaries are in compliance in all material
respects with the Patriot Act.




--------------------------------------------------------------------------------




o.
Section 8.3 of the Credit Agreement is amended to delete the phrase “five
percent (5%)” now appearing in clause (x) of the second to last sentence thereof
and to substitute “ten percent (10%)” therefor.



p.
Section 8.7 of the Credit Agreement is amended to insert the phrase “(including,
without limitation, Anti-Corruption Laws and Sanctions)” immediately after the
phrase “orders and directions” now appearing therein.



q.
Section 9.4 of the Credit Agreement is amended to insert the following at the
end thereof:



The Borrower shall not request any Loan, shall not use, and shall ensure that
its Subsidiaries and its or their respective directors, officers, employees and
agents do not use the proceeds of any Loan (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or (iii) in any
manner that would result in the violation of any applicable Sanctions.
r.
Clause (vi) of Section 9.5 of the Credit Agreement is amended and restated in
its entirety as follows:



(vi)    So long as immediately prior to the creation, assumption or incurring of
such Lien, and immediately thereafter, no Default or Event of Default would be
in existence, Liens on Properties securing Indebtedness not prohibited
hereunder.
s.
Section 9.7 is amended to delete clause (f) thereof; to insert “or” at the end
of clause (d) thereof; and to replace the semi-colon (“;”) appearing at the end
of clause (e) thereof with a period (“.”).



t.
Section 10.10(a) of the Credit Agreement is amended to delete the phrase “7.5%
rate” now appearing therein and to substitute “7.0% rate” therefor.



u.
Section 13.4 of the Credit Agreement is amended to insert the phrase “(and
stated interest)” after the phrase “and principal amounts” now appearing
therein.



v.
Section 13.7 of the Credit Agreement is amended to delete the phrase “comply
with Section 4.5(ii)” now appearing therein and to substitute the phrase “comply
with Section 4.5(iv)” therefor.



w.
Section 14.6 of the Credit Agreement is amended to delete the phrase “as
determined by a court” now appearing therein and to substitute the phrase “are
determined by a court” therefor.



x.
Each of Section 14.13(a)(i) and section 14.13(a)(ii) of the Credit Agreement is
amended to insert the phrase “(including the Prepayment Premium pursuant to
Section 2.24(c))” after the phrase “or any fees” now appearing therein.





--------------------------------------------------------------------------------




y.
Section 15.1 of the Credit Agreement is amended to delete the phrase “Samuel
Supple” now appearing therein and to substitute the phrase “Scott Solis”
therefor.

 
3.
Conditions to Effectiveness.    This First Amendment shall not be effective
until the Administrative Agent shall have received counterparts of this First
Amendment duly executed and delivered by the Borrower, the General Partner, the
Administrative Agent, and the Required Lenders.



4.
Representations and Warranties. Except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents, the
representations and warranties of the Borrower and each other Loan Party
contained in Article VI of the Credit Agreement or any other Loan Document to
which any of them is a party, are true and correct on and as of the date hereof
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty is true
and correct on and as of such earlier date.



5.
Limited Amendment; Ratification of Loan Documents. Except as specifically
amended or modified hereby, the terms and conditions of the Credit Agreement and
the other Loan Documents shall remain in full force and effect, and are hereby
ratified and affirmed in all respects. This First Amendment shall not be deemed
a waiver of, or consent to, or a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document, except as
expressly set forth herein.



6.
Governing Law. This First Amendment shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
Illinois, but giving effect to federal laws applicable to national banks.

 
7.
Miscellaneous. This First Amendment may be executed in any number of
counterparts, which shall together constitute an entire original agreement, and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. This First Amendment expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby. No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof. Any determination that any provision of this First
Amendment or any application hereof is invalid, illegal, or unenforceable in any
respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provisions of this First Amendment.
Each of the Borrower and the General Partner represents and warrants that it has
consulted with independent legal counsel of its selection in connection herewith
and is not relying on any representations or warranties of the Administrative
Agent or the Lenders or their counsel in entering into this First Amendment.
This First Amendment shall constitute a Loan Document.



*******








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first above written.




FIRST INDUSTRIAL, L.P., as the Borrower


By:    FIRST INDUSTRIAL REALTY TRUST, INC.,
its General Partner




By: /s/ Scott A. Musil     
Name:    Scott A. Musil
Title:    Chief Financial Officer




FIRST INDUSTRIAL REALTY TRUST, INC., as General Partner








By: /s/ Scott A. Musil    
Name:    Scott A. Musil
Title:    Chief Financial Officer




--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender






By: /s/ Brandon H. Barry    
Name:    Brandon H. Barry
Title:    Vice President






--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
individually as a Lender and as Syndication Agent






By: /s/ Joel Dalson    
Name:    Joel Dalson
Title:    Senior Vice President






--------------------------------------------------------------------------------




REGIONS BANK,
as a Lender






By: /s/ T. Barrett Vawter    
Name:    T. Barrett Vawter
Title:    Vice President






--------------------------------------------------------------------------------




MUFG UNION BANK, N.A.,
successor to Union Bank, N.A., as a Lender






By: /s/ John Kennedy    
Name:    John Kennedy
Title:    Vice President
 






--------------------------------------------------------------------------------




FIFTH THIRD BANK,
an Ohio banking corporation, as a Lender






By: /s/ Michael Glandt    
Name:    Michael Glandt
Title:    Vice President










--------------------------------------------------------------------------------




The undersigned, as Guarantor under that certain Guaranty dated as of January
29, 2014, hereby consents to the foregoing First Amendment to Credit Agreement
and acknowledges and agrees that the Guaranty dated as of January 29, 2014 and
executed by the undersigned remains in full force and effect.


FIRST INDUSTRIAL REALTY TRUST, INC., as Guarantor








By: /s/ Scott A. Musil    
Name:    Scott A. Musil
Title:    Chief Financial Officer








